Citation Nr: 1722653	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to November 1993, from October 1994 to March 1995, and from March 1995 to August 1995.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In September 2014 and May 2016, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay inherent with yet another remand in this matter is regrettable, the Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In accordance with the Board's May 2016 remand directives, the Veteran was scheduled for a VA examination to determine the nature and likely etiology of his current right knee disability.  Documentation concerning the processing of the VA examination request indicates that the VA examination request was "Cancelled on 7/7/2016" due to the Veteran having "FAILED TO REPORT."  In October 2016, the RO issued a supplemental statement of the case (SSOC) continuing the denial of this claim, and noting his failure to report for a July 2016 VA examination.

In March 2017 written argument the Veteran's representative asserted that the Veteran did not receive notification of the scheduled VA examination, noting that the record does not contain any document reflecting that he was properly notified of the scheduled VA examination.  The Board's review of the record did not find a notice to the Veteran advising him of the date, time, and place of the scheduled VA examination.  Under these circumstances, a remand to arrange for an examination is necessary to ensure compliance with the Board's previous directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (a veteran has a right to compliance with remand instructions).  All further attempts to schedule the Veteran for an examination must be clearly documented in the claims file.  

The Veteran is advised that 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist/orthopedic surgeon to ascertain the nature and likely etiology of his current right knee disability. 

The Veteran must be given adequate notice of the date, time and place of the requested examination.  A copy of the notification letter must be associated with the Veteran's electronic claims file. 

The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee disability entity found.

(b) Please identify the most likely etiology for any/each right knee disability entity diagnosed. Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?

(c) As to any arthritis found, please indicate whether such is shown to have been manifested within a year following the Veteran's August 1995 separation from service.

(d) To address the Veteran's specific contention, please opine as to whether or not the April 1999 color photographs from right knee arthroscopy reflect pathology indicating that the Veteran's right knee disability had its onset prior to his August 1995 separation from active duty.

In responding to the above, please specifically discuss the Veteran's lay statements concerning a right knee injury in service and his accounts of postservice symptom history.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

